Citation Nr: 0317567	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-09 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board initially notes that the veteran, in a VA Form 9 
received in June 1995, expressed disagreement with a March 
1995 rating decision to the extent that entitlement to a 
compensable rating for bilateral defective hearing with left 
eardrum scarring was denied.  The veteran thereafter 
presented testimony as to that issue at a hearing before a 
hearing officer in July 1995, at which time he primarily 
addressed complaints of ringing in his ears.  In a December 
1995 decision, the hearing officer granted service connection 
for tinnitus, assigning a 10 percent evaluation therefor, but 
denied entitlement to an increased disability rating for 
bilateral defective hearing.  In a December 1995 letter to 
the veteran, the RO explained that although an increased 
evaluation for defective hearing had not been granted, since 
the hearing officer had granted him a compensable rating for 
tinnitus, all benefits sought by him had been granted.  The 
correspondence advised that if he were of a contrary opinion, 
he needed to notify the RO within 60 days.  Thereafter, no 
further communication from the veteran or his representative 
with respect to the evaluation assigned his bilateral 
defective hearing with left eardrum scarring was received.

In light of the above, the Board concludes that the December 
1995 hearing officer decision satisfied the veteran's claim 
with respect to the evaluation assigned his bilateral 
defective hearing with left eardrum scarring, and that the 
veteran is not otherwise seeking appellate review of the 
March 1995 rating decision to the extent that entitlement to 
an increased evaluation for that disability was denied.

The Board also notes that the veteran's representative, in a 
March 2002 statement, raised the issue of entitlement to 
service connection for chloracne.  This matter is therefore 
referred to the RO for appropriate action.


REMAND 

The veteran contends that he has hypertension which either 
originated in, or is a result of service (including as a 
result of exposure to Agent Orange), or which was caused or 
chronically worsened by his service-connected disabilities.

Initially, the record shows that following issuance of the 
November 2001 statement of the case in this appeal, but 
before certification of the case to the Board, additional 
pertinent evidence, including the report of a January 2002 VA 
examination with a March 2002 addendum, was added to the 
record.  There is no indication that the veteran has been 
issued a supplemental statement of the case addressing the 
additional evidence.  Remand of the case is therefore 
required.  See 38 C.F.R. § 19.31(b)(1) (2002) 

Review of the record discloses that the veteran was afforded 
a VA examination in January 2002.  A March 2002 addendum was 
prepared which records the examiner's conclusion that the 
veteran's diabetes was not related to the claimed 
hypertension.  Notably, however, there is no recognizable 
medical opinion on file addressing whether the veteran's 
hypertension is otherwise related to his period of service or 
was caused or chronically worsened by his service-connected 
disabilities.  The Board notes in this regard that the 
veteran has submitted a July 2001 statement by an 
unidentified individual, written on the stationary of the 
Huntington VA Medical Center (VAMC), which concludes that the 
veteran's hypertension is a direct result of his post-
traumatic stress disorder (PTSD).  Although the veteran in 
November 2001 indicated that the July 2001 statement was 
written by "Scott at the Green team" of the Huntington 
VAMC, the identity and professional qualifications of the 
author of the July 2001 statement remains unclear to the 
Board.

In light of the above, the Board is of the opinion that 
another VA examination of the veteran would be helpful in the 
adjudication of the instant appeal.

The Board additionally notes that although the veteran's 
claim is based in part on the theory that his hypertension is 
related to his service-connected disabilities, the record 
reflects that the RO has never advised the veteran of the 
provisions of 38 C.F.R. § 3.310(a), although that regulation 
is clearly pertinent to the instant appeal.

The Board lastly notes that the veteran has alleged that his 
claimed hypertension resulted from exposure to herbicides in 
service.  On December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001), was enacted, which, inter alia, amended 
38 U.S.C.A. § 1116.  Moreover, effective December 27, 2001, 
and January 1, 2002, 38 C.F.R. § 3.307(a)(6)(iii) and 
38 C.F.R. § 3.307(a)(6)(ii), respectively, were amended to 
implement the pertinent provisions of the Veterans Education 
and Benefits Expansion Act of 2001 described above.  See 68 
Fed. Reg. 34,539-43 (June 10, 2003).  The record reflects 
that the RO has not considered the veteran's claim since the 
changes in the law and regulations were made.  

Under the circumstances, the Board is of the opinion that 
further procedural and evidentiary actions are required by 
the RO prior to the Board's adjudication of the instant 
appeal.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain records from 
the VAMC in Huntington, West 
Virginia for the period from 
February 2001 to the present.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should contact the 
veteran and request that he provide 
the full name, and, if known, the 
professional qualifications, of the 
individual he identified in November 
2001 as "Scott at the Green team" 
of the VAMC in Huntington, West 
Virginia.

4.  Thereafter, the RO should 
arrange for a VA cardiovascular 
examination of the veteran by a 
physician with appropriate expertise 
to determine the etiology of any 
chronic hypertension.  All indicated 
tests should be conducted, and the 
examiner is to set forth all 
findings in detail.  With respect to 
any chronic hypertension present, 
the examiner should identify the 
type of hypertension, and provide an 
opinion as to whether it is at least 
as likely as not that such 
hypertension is etiologically 
related to service, including as a 
result of exposure to herbicides, or 
was manifest within one year 
thereof.  The examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
any hypertension was caused or 
chronically worsened by the 
veteran's service-connected PTSD, 
diabetes mellitus, tinnitus or 
bilateral defective hearing with 
left eardrum scarring.  The complete 
rationale for all opinions expressed 
should also be provided.  The claims 
folder, including a copy of this 
remand, must be made available to 
the examiner for proper review of 
the medical history.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and 
VA's implementing regulations found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  Then, the RO should re-
adjudicate the issue on appeal.  
Consideration should be given to the 
revised 38 U.S.C.A. § 1116, as well 
as to the amendments to 38 C.F.R. 
§§ 3.307(a)(6)(iii) and 
3.307(a)(6)(ii).  See Veterans 
Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001); 68 Fed. Reg. 
34,539-43 (June 10, 2003).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and any 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to 
38 C.F.R. § 3.310(a) as well as to the amendments to 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) and 
§ 3.307(a)(6)(ii).  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001); 68 Fed. Reg. 34,539-43 (June 10, 2003).  

After providing the veteran an opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for submitting information and evidence as set 
forth in 38 U.S.C.A. § 5103(b), if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

